 In the Matter of ROCKISLAND BRIDGE AND IRON WORKSandLOCALUNION #691 OF THEINTERNATIONAL ASSOCIATIONOF BRIDGESTRUC-TURAL& ORNAMENTAL IRON WORKERS,A. F. OF L.Case No. 13-R-4137.-Decided August 2 0,1945Messrs. Ben T. ReidyandEd Manhard,both of Rock Island, Ill.,for the Company.Mr. Clyde B. Judkins,of Des Moines, Iowa, for the Union.Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by Local Union #691 of the InternationalAssociation of Bridge Structural & Ornamental IronWorkers,A. F. of L., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofRock Island Bridge and Iron Works, Rock Island, Illinois, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Gustav B. Erickson,Trial Examiner. Said hearing was held at Moline, Illinois, on June26, 1945.The Company and the Union appeared' and participated.All parties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYRock Island Bridge and Iron Works, an Illinois corporation, is en-gaged at its Rock Island plant in the fabrication of steel.The Com-pany purchases yearly raw materials valued in excess of $50,000, of1International Brotherhood of Boilermakers, Iron Shipbuilders and Helpers of America,A F of L,although duly notified,made no appearance at the hearing.63 N. L.R. B., No. 64.426 ROCK ISLAND BRIDGE AND IRON WORKS427which 40 percent originates from points outside the State of Illinois.During the last fiscal year, sales of the Company exceeded $50,000 invalue, 35 percent of which required shipment of products outside theState of Illinois.The Company admits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDLocal Union #691 of the International Association of BridgeStructural & Ornamental Iron Workers, affiliated with the AmericanFederation of Labor, is a labor organization admitting to membershipemployees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative of certain of its employees untilthe Union has been certified by the Board in an appropriate unit.A statement of a Field Examiner of the Board, introduced intoevidence at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITSubstantially in accordance with an agreement of the parties at thebearing, we find that all production and maintenance employees of theCompany, excluding clerical employees, full-time truck drivers, andall supervisory employees with authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-2 The Field Examiner reported that the Union submitted 39 designations of which 32"checked"on the Company's pay roll of April 17, 1945.The Company employs 37 produc-tion and maintenance workers. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDroll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Rock IslandBridge and Iron Works, Rock Island, Illinois, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction, under the direction andsupervision of the Regional Director for the Thirteenth Region, act-ing in this matter as agent for the National Labor Relations Board,and subject to Article III, Sections 10 and 11, of said Rules and Regu-lations, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because-they were ill or on vacationor temporarily laid off, and including employees in the armed forcesof the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for causeand have not been rehired or reinstated prior to the date of the elec-tion, to determine whether or not they desire to be represented byLocal Union #691 of the International Association of Bridge Struc-tural & Ornamental Iron Workers, affiliated with the A. F. of L., forthe purposes of collective bargaining.MR. GERARD D. REILLY took no part in the consideration of the above-Decision and Direction of Election.